Exhibit 10.1

 

SURO CAPITAL CORP.

 

UP TO $50,000,000 OF COMMON STOCK

(par value $0.01 per share)

 

 

At-the-market SALES AGREEMENT

 

July 29, 2020

 

BTIG, LLC

600 Montgomery Street, 6th Floor

San Francisco, CA 94111

 

JMP Securities LLC

600 Montgomery Street, 11th Floor

San Francisco, CA 94111

 

Ladenburg Thalmann & Co., Inc.

277 Park Avenue, 26th Floor

New York, NY 10172

 

 

Ladies and Gentlemen:

 

SuRo Capital Corporation, a Maryland corporation (the “Company”), confirms its
agreement (this “Agreement”) with BTIG, LLC (“BTIG”), JMP Securities LLC (“JMP”)
and Ladenburg Thalmann & Co., Inc. (“Ladenburg” and, together with BTIG and JMP,
the “Agents” and each, an “Agent” and, together with the Company, the
“Parties”), as follows:

 

1.                  Issuance and Sale of Shares. The Company agrees that, from
time to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell to or through an Agent, as
sales agent and/or principal, up to that number of shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), having an
aggregate offering price of $50,000,000 (the “Shares”); provided, however, that
in no event shall the Company issue or sell to or through the Agents such number
of Shares that would (a) exceed the number or amount of shares of Common Stock
then available for offer and sale under the currently effective Registration
Statement (as defined below) pursuant to which the offering hereunder and under
any Terms Agreement (as defined below) is being made or (b) exceed the number of
authorized but unissued shares of the Common Stock (the lesser of (a) and (b),
the “Maximum Amount”). Notwithstanding anything to the contrary contained
herein, the Parties acknowledge and agree that compliance with the limitations
set forth in this Section 1 on the Maximum Amount of Shares that may be issued
and sold under this Agreement and any Terms Agreement shall be the sole
responsibility of the Company, and that the Agents shall have no obligation in
connection with such compliance. The Company agrees that whenever it determines
to sell Shares directly to an Agent, as principal, it will enter into a separate
agreement (each, a “Terms Agreement”) in form and substance as agreed upon by
the Company and the Designated Agent (as hereinafter defined) relating to such
sale in accordance with Section 2(b) of this Agreement (each such transaction
being referred to as a “Principal Transaction”). Each transaction pursuant to
this Agreement in which the Company determines to sell Shares through an Agent,
as sales agent, is hereinafter referred to as an “Agency Transaction”. The
issuance and sale of Shares to or through the Agents will be effected pursuant
to the Registration Statement (as defined below) filed by the Company and which
was declared effective under the Securities Act (as defined below) by the U.S.
Securities and Exchange Commission (the “Commission”) on July 27, 2020.

 



 

 

 

The Company has prepared and filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (collectively, the “Securities Act”), with the Commission, not
earlier than three years prior to the date hereof, a shelf registration
statement on Form N-2 (File No. 333-239681), including a base prospectus, with
respect to offerings of certain securities of the Company, including the Shares,
and which includes all documents incorporated or deemed to be incorporated
therein by reference that the Company has filed or will file in accordance with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder (collectively, the “Exchange Act”),
pursuant to the Small Business Credit Availability Act (the “SBCAA”) or the
rules of the Commission promulgated thereunder or otherwise. The Company has
prepared a prospectus supplement to the base prospectus included as part of such
registration statement at the time it became effective specifically relating to
the offering of the Shares pursuant to this Agreement (the “Prospectus
Supplement”). The Company will furnish to the Agents, for use by the Agents,
copies of the base prospectus included as part of such registration statement at
the time it became effective, as supplemented by the Prospectus Supplement.
Except where the context otherwise requires, such registration statement, when
it became effective upon filing with the Commission, including the information,
if any, deemed pursuant to Rule 430B or 430C under the Securities Act, as
applicable, to be part of the registration statement at the time of its
effectiveness and all documents filed as part thereof or incorporated or deemed
to be incorporated by reference therein, and including any information contained
in the Prospectus (as defined below) subsequently filed with the Commission
pursuant to Rule 497 or Rule 424(b) under the Securities Act, as applicable,
collectively, are herein called the “Registration Statement,” and the base
prospectus included in the Registration Statement at the time it became
effective, including all documents incorporated therein by reference to the
extent such information has not been superseded or modified in accordance with
Rule 412 under the Securities Act (as qualified by Rule 430B(g) of the
Securities Act), as it may be supplemented by the Prospectus Supplement, in the
form filed by the Company with the Commission pursuant to Rule 497 or Rule
424(b) under the Securities Act, as applicable, together with any “issuer free
writing prospectus”, as defined in Rule 433 under the Securities Act (“Rule
433”), or any “advertisement” as defined in Rule 482 under the Securities Act,
relating to the Shares that (i) is required to be filed with the Commission by
the Company or (ii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each
case, in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g), is herein called the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein
(such documents incorporated or deemed to be incorporated by reference are
herein called the “Incorporated Documents”). For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to its Electronic Data Gathering Analysis and Retrieval system, or if
applicable, the Interactive Data Electronic Applications system when used by the
Commission (collectively, “EDGAR”).

 



 2 

 

 

2.                  Placements; Principal Transactions.

 

(a)               Each time that the Company wishes to issue and sell Shares
hereunder in an Agency Transaction (each, a “Placement”), it will notify an
Agent (the “Designated Agent”) by email notice (or other method mutually agreed
to in writing by the Parties) of the amount of Shares requested to be sold or
the gross proceeds to be raised in a given time period, the time period during
which sales are requested to be made, any limitation on the amount of Shares
that may be sold in any single day, any minimum price below which sales may not
be made or any minimum price requested for sales in a given time period and any
other instructions relevant to such requested sales (a “Placement Notice”), the
form of which is attached hereto as Schedule 1. A Placement Notice shall
originate from any of the individual representatives of the Company set forth on
Schedule 3, and shall be addressed to each of the individual representatives of
the Designated Agent set forth on Schedule 3, as such Schedule 3 may be amended
from time to time. Provided the Company is otherwise in compliance with the
terms of this Agreement, the Placement Notice shall be effective unless and
until (i) the Designated Agent, in accordance with the notice requirements set
forth in Section 4, declines to accept the terms contained therein for any
reason, in its sole discretion (which shall not be deemed a breach of the
Agent’s agreement herein), (ii) the entire amount of the Shares thereunder have
been sold or the aggregate Shares sold under this Agreement and all Terms
Agreements equals the Maximum Amount, whichever occurs first, (iii) the Company,
in accordance with the notice requirements set forth in Section 4, suspends or
terminates the Placement Notice or sales thereunder, (iv) the Designated Agent,
in accordance with the notice requirements set forth in Section 4, suspends
sales under the Placement Notice, (v) the Company issues a subsequent Placement
Notice with parameters superseding those on the earlier dated Placement Notice
or (vi) this Agreement has been terminated under the provisions of Section 12.
The amount of any commission to be paid by the Company to the Agents in
connection with the sale of the Shares effected through the Designated Agent, as
agent, in an Agency Transaction shall be calculated in accordance with the terms
set forth in Schedule 2. It is expressly acknowledged and agreed that neither
the Company nor the Agents will have any obligation whatsoever with respect to a
Placement or any Shares unless and until the Company delivers a Placement Notice
to the Designated Agent and the Designated Agent does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein. In the event of a conflict between the terms of
this Agreement and the terms of a Placement Notice, the terms of the Placement
Notice will control.

 

(b)               If the Company wishes to issue and sell Shares hereunder in a
Principal Transaction, it will notify the Designated Agent by email notice (or
other method mutually agreed to in writing by the Parties) of the proposed terms
of the Principal Transaction. If the Designated Agent, acting as principal,
wishes to accept such proposed terms (which it may decline to do for any reason
in its sole discretion) or, following discussions with the Company, wishes to
accept amended terms, the Company and the Designated Agent shall enter into a
Terms Agreement setting forth the terms of such Principal Transaction. Neither
the Company nor the Designated Agent shall have any obligation to enter into a
Principal Transaction. The terms set forth in a Terms Agreement shall not be
binding on the Company or the Designated Agents, unless and until the Company
and the Designated Agent have each executed such Terms Agreement accepting all
of the terms of such Terms Agreement. Any such Terms Agreement shall specify the
number or amount of Shares to be sold by the Company to and purchased by the
Designated Agent pursuant thereto, the per share purchase price to be paid to
the Company for such Shares (specifying and giving effect to all market price
discounts applicable to such Principal Transaction), all other compensation
and/or other fees or expenses payable by the Company to or for the benefit of
the Agents in connection with such Principal Transaction, the Net Proceeds (as
defined below) payable to the Company, the time, date and place of delivery of
and payment for such Shares (to the extent the settlement terms for sales of
such Shares are intended to differ from those set forth in Section 5 hereof),
and the other terms upon which such sale is to occur. A Terms Agreement may also
specify certain provisions relating to the reoffering of such Shares by the
Designated Agents. Each of the Parties acknowledges and agrees that such
Principal Transaction shall be based on compensation that is mutually agreeable
to both the Company and the Designated Agent. In the event of a conflict between
the terms of this Agreement and the terms of a Terms Agreement, the terms of the
Terms Agreement will control. The commitment of the Designated Agent to purchase
the Shares as principal pursuant to any Terms Agreement shall be deemed to have
been made on the basis of the representations, warranties and agreements of the
Company contained in this Agreement and shall be subject to the terms and
conditions herein set forth. Each of the Parties acknowledges and agrees that,
notwithstanding anything to the contrary contained in this Agreement or any
Terms Agreement, the Agents may engage in sales and other transactions in
respect of a number of shares of Common Stock equal to the number of Shares
deliverable to the Designated Agents pursuant to a Terms Agreement, whether or
not the Designated Agent has taken possession of such Shares at the time of such
sales or other transactions, and nothing contained in this Agreement or any
Terms Agreement shall limit or be deemed to limit Agents’ ability to engage in
such sales or other transactions.

 



 3 

 

 

3.                  Sale of Shares by the Agents. On the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, upon the Company’s issuance of a Placement Notice
in an Agency Transaction, and unless the sale of the Shares described therein
has been declined, suspended or otherwise terminated in accordance with the
terms of this Agreement, the Designated Agent, as sales agent for the Company,
will use its commercially reasonable efforts, consistent with its normal trading
and sales practices and applicable state and federal laws, rules and regulations
and the rules of The NASDAQ Capital Market (the “Exchange”), for the period
specified in the Placement Notice to sell such Shares up to the amount specified
by the Company in, and otherwise in accordance with the terms of, such Placement
Notice. If acting as sales agent in an Agency Transaction, the Designated Agent
will provide written confirmation to the Company no later than the opening of
the Trading Day (as defined below) that follows the Trading Day on which it has
made sales of Shares hereunder, setting forth the number of Shares sold on such
day, the compensation payable by the Company to the Designated Agent with
respect to such sales pursuant to Section 2 (it being hereby acknowledged and
agreed that such compensation shall not apply when the Designated Agent acts as
principal, in which case such compensation, discounts or other fees shall be set
forth in the applicable Terms Agreement), and the Net Proceeds (as defined
below) payable to the Company, with an itemization of the deductions made by the
Designated Agent (as set forth in Section 5(a)) from the gross proceeds for the
Shares that it receives from such sales. The Designated Agent may sell Shares,
as sales agent in an Agency Transaction, by any method permitted by law deemed
to be an “at-the-market” offering as defined in Rule 415 under the Securities
Act, including, without limitation, sales made directly on the Exchange, on any
other existing trading market for the Common Stock or to or through a market
maker or through an electronic communications network. After consultation with
the Company and subject to the terms of a Placement Notice, and upon the written
consent of the Company, the Designated Agent may also sell Shares, as sales
agent in an Agency Transaction, in privately negotiated transactions. During the
term of this Agreement and notwithstanding anything to the contrary herein, the
Designated Agent agrees that in no event will it or any of the Agent Affiliates
(as defined in 5(b)) engage in any market making, bidding, stabilization or
other trading activity with regard to the Common Stock if such activity would be
prohibited under Regulation M or other anti-manipulation rules under the
Exchange Act. The Company acknowledges and agrees that (i) there can be no
assurance that the Designated Agent will be successful in selling Shares in any
Agency Transaction hereunder, (ii) the Agents will incur no liability or
obligation to the Company or any other person or entity if the Designated Agent
does not sell Shares in any Agency Transaction for any reason other than a
failure by the Designated Agent to use its commercially reasonable efforts
consistent with its normal trading and sales practices to sell such Shares as
required under this Section 3, and (iii) the Agents shall be under no obligation
to purchase Shares on a principal basis pursuant to this Agreement, except as
may otherwise be specifically agreed by each of the Agents and the Company
pursuant to a Terms Agreement, and then only to the extent permitted by
applicable law and the rules and regulations of the Exchange. For the purposes
hereof, “Trading Day” means any day on which Common Stock is purchased and sold
on the principal market on which the Common Stock is listed or quoted.

 

4.                  Suspension of Sales.

 

(a)               The Company or the Designated Agent may, upon notice to the
other party in writing (including by email correspondence to each of the
individual representatives of the other party set forth on Schedule 3, if
receipt of such correspondence is actually acknowledged by any of the
individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individual representatives of the other party set
forth on Schedule 3), suspend this offering and any sale of Shares in an Agency
Transaction for a period of time (a “Suspension Period”); provided, however,
that such suspension shall not affect or impair either party’s obligations with
respect to any Shares sold hereunder prior to the receipt of such notice. Each
of the Parties agrees that no such notice under this Section 4 shall be
effective against the other unless it is made to each of the individuals named
on Schedule 3 hereto, as such Schedule may be amended from time to time. During
a Suspension Period, the Company shall not issue any Placement Notices and the
Designated Agent shall not sell any Shares hereunder. The party that issued a
Suspension Notice shall notify the other party in writing of the Trading Day on
which the Suspension Period shall expire not later than twenty-four (24) hours
prior to such Trading Day.

 



 4 

 

 

(b)               Notwithstanding any other provision of this Agreement or any
Terms Agreement, the Company shall not offer or sell, or request the offer or
sale of, any Shares and, by notice to the Designated Agent given by telephone
(confirmed promptly by verifiable facsimile transmission or email), shall cancel
any instructions for the offer or sale of any Shares, and the Designated Agent
shall not be obligated to offer or sell any Shares, (i) during any period in
which the Company is, or may be deemed to be, in possession of material
non-public information or (ii) except as expressly provided in Section 4(c)
below, at any time from and including the date (each, an “Announcement Date”) on
which the Company shall issue a press release containing, or shall otherwise
publicly announce, its earnings, revenues or other results of operations (each,
an “Earnings Announcement”) through and including the time that is 24 hours
after the time that the Company files (a “Filing Time”) a quarterly report on
Form 10-Q or an annual report on Form 10-K that includes consolidated financial
statements as of and for the same period or periods, as the case may be, covered
by such Earnings Announcement. Notwithstanding the foregoing, if the Company
issues an Earnings Announcement with estimated earnings, revenues or other
results of operations, the 24 hour period referred to above will begin upon such
time that the Company files a Prospectus Supplement or otherwise incorporates
such estimated information into the Prospectus, regardless of the Filing Time.

 

(c)               If the Company wishes to offer, sell or deliver Shares at any
time during the period from and including an Announcement Date through and
including the time that is 24 hours after the corresponding Filing Time, the
Company shall, as a condition to the giving or continuation of any Placement
Notice with respect to an Agency Transaction or the execution by a Designated
Agent of any Terms Agreement with respect to a Principal Transaction, (i)
prepare and deliver to the Designated Agent (with a copy to counsel to the
Agents) a report on Form 8-K, which shall include substantially the same
financial and related information as was set forth in the relevant Earnings
Announcement (other than any earnings or other projections, similar
forward-looking data and officers’ quotations) (each, an “Earnings 8-K”), in
form and substance reasonably satisfactory to the Designated Agent and its
counsel, (ii) provide the Designated Agent with the officer’s certificate called
for by Section 7(l), dated the date of the Placement Notice for such Agency
Transaction or the Settlement Date of such Principal Transaction, as applicable,
which certificate shall be deemed to remain in effect during the applicable
period unless withdrawn by the Company, and the opinion of Company Counsel (or
Reliance Letter, as applicable) and Comfort Letter called for by Sections 7(m)
and 7(n), respectively, dated the date of the Placement Notice for such Agency
Transaction or the Settlement Date of such Principal Transaction, as applicable,
(iii) afford the Designated Agent the opportunity to conduct a due diligence
review in accordance with Section 7(k) hereof and (iv) file such Earnings 8-K
with the Commission (so that it is deemed “filed” for purposes of Section 18 of
the Exchange Act). The provisions of clause (ii) of Section 4(b) shall not be
applicable for the period from and after the time at which the conditions set
forth in the immediately preceding sentence shall have been satisfied (or, if
later, the time that is 24 hours after the time that the relevant Earnings
Announcement was first publicly released) through and including the time that is
24 hours after the Filing Time of the relevant Quarterly Report on Form 10-Q or
Annual Report on Form 10-K, as the case may be. For purposes of clarity, the
Parties agree that (A) the delivery of any officers’ certificate, opinion of
Company Counsel (or Reliance Letter, as applicable) and Comfort Letter pursuant
to this Section 4(c) shall not relieve the Company from any of its obligations
under this Agreement with respect to any quarterly report on Form 10-Q, annual
report on Form 10-K, or report on Form 8-K, as the case may be, including,
without limitation, the obligation to deliver the officers’ certificate, opinion
of Company Counsel (or Reliance Letter, as applicable) and Comfort Letter called
for by Sections 7(l), 7(m) and 7(n), respectively, which Sections shall have
independent application, and (B) this Section 4(c) shall in no way affect or
limit the operation of the provisions of clause (i) of Section 4(b), which shall
have independent application.

 



 5 

 

 

(d)               If either the Designated Agent or the Company believes that
the exemptive provisions set forth in Rule 101(c)(1) of Regulation M under the
Exchange Act are not satisfied with respect to the Company or the Shares, such
party shall promptly notify the other party thereof, and sales of the Shares
under this Agreement and any Placement Notice or Terms Agreement shall be
suspended until such exemptive provisions or such other applicable exemptive
provisions have been satisfied in the judgment of each party. Upon the
reasonable request of the Company in writing to the Designated Agent (which such
request may be by electronic mail), the Designated Agent shall promptly
calculate and provide in writing to the Company a report setting forth, for the
prior week, the average daily trading volume (as defined in Rule 100 of
Regulation M under the Exchange Act) of the Common Stock.

 

5.                  Settlement.

 

(a)               Settlement of Placement Shares. Unless otherwise specified in
the applicable Placement Notice or Terms Agreement (as applicable), settlement
for sales of Placement Shares will occur on the second (2nd) Trading Day (or
such earlier day as is industry practice for regular-way trading) following the
date on which such sales are made (each, a “Settlement Date”). The amount of
proceeds to be delivered to the Company on a Settlement Date against receipt of
the Placement Shares sold (the “Net Proceeds”) will be equal to the aggregate
sales price received by the Designated Agent for the Placement Shares, after
deduction for (i) the Designated Agent’s commission for such sales payable by
the Company pursuant to Section 2 hereof in an Agency Transaction, or the
Designated Agent’s compensation, discounts or other fees pursuant to the terms
of the applicable Terms Agreement in a Principal Transaction, as applicable,
(ii) any other amounts due and payable by the Company to the Designated Agent
hereunder and under any Terms Agreement, as applicable, pursuant to Section 7(g)
(Expenses) hereof and (iii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.

 

(b)               Delivery of Placement Shares. On or before each Settlement
Date, the Company will, or will cause its transfer agent to, issue and
electronically transfer the Placement Shares being sold by crediting the
Designated Agent’s or its designee’s (provided the Designated Agent shall have
given the Company written notice of such designee prior to the Settlement Date)
account at The Depository Trust Company through its Deposit and Withdrawal at
Custodian System or by such other means of delivery as may be mutually agreed
upon by the Parties, which Placement Shares in all cases shall be freely
tradeable, transferable, registered shares in good deliverable form. On each
Settlement Date, the Designated Agent will deliver the related Net Proceeds in
same day funds to an account designated by the Company prior to the Settlement
Date. The Company agrees that if the Company, or its transfer agent, defaults in
its obligation to deliver Placement Shares on a Settlement Date pursuant to the
terms of any Agency Transaction or Terms Agreement, in addition to and in no way
limiting the rights and obligations set forth in Section 10(a) (Indemnification
by the Company), the Company will (i) hold the Agents, their directors,
officers, members, partners, employees and agents of the Agents and each person,
if any, who (A) controls each Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act or (B) is controlled by or is
under common control with an Agent (other than the Company and its subsidiaries)
(an “Agent Affiliate”), harmless against any loss, claim, damage, or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to the Designated Agent any commission or other
compensation (including the value of any market price discounts in any
applicable Principal Transaction) to which it would otherwise have been entitled
absent such default.

 



 6 

 

 

(c)               Limitations on Offering Size. Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares pursuant to
this Agreement or any Terms Agreement (i) if, after giving effect to the sale of
such Placement Shares, the aggregate number of Placement Shares sold pursuant to
this Agreement and all Terms Agreements would exceed the lesser of (A) the
Maximum Amount and (B) the number or amount authorized from time to time to be
issued and sold under this Agreement by the Company’s board of directors, a duly
authorized committee thereof, and notified to the Agents in writing, or (ii) at
a price lower than the minimum price therefor authorized from time to time by
the Company’s board of directors, a duly authorized committee thereof, and
notified to the Agents in writing. Under no circumstances shall the Company
cause or request the offer or sale of any Shares in any Agency Transaction
pursuant to this Agreement or cause the offer or sale to the Agents of any
Shares in any Principal Transaction pursuant to this Agreement and any Terms
Agreement, in each case, at a price lower than the minimum price therefor
authorized from time to time by the Company’s board of directors, a duly
authorized committee thereof, and notified to the Agents in writing. Under no
circumstances shall the aggregate number of Placement Shares sold pursuant to
this Agreement and all Terms Agreements exceed the Maximum Amount.
Notwithstanding anything to the contrary contained herein, the Parties
acknowledge and agree that compliance with the limitations set forth in this
Section 5(c) on the number or amount of Placement Shares that may be issued and
sold under this Agreement and any Terms Agreement shall be the sole
responsibility of the Company, and that the Agents shall have no obligation in
connection with such compliance.

 

6.                  Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, the Agents that as of (i) the date
of this Agreement, (ii) each Representation Date (as defined in Section 7(l)) on
which a certificate is required to be delivered pursuant to Section 7(l), (iii)
the date on which any Placement Notice is delivered by the Company hereunder,
(iv) the date on which any Terms Agreement is executed by the Company and the
Designated Agent and (v) each time of sale of Shares pursuant to this Agreement
or any Terms Agreement (each such time of sale, an “Applicable Time”), as the
case may be:

 



 7 

 

 

(a)               Registration Statement and Prospectus. All of the conditions
to the use of a registration statement on Form N-2 in connection with the
offering and sale of the Shares as contemplated hereby have been satisfied. The
Registration Statement meets, and the offering and sale of Shares as
contemplated hereby comply with, the requirements of Rule 415(a)(1)(x) under the
Securities Act. The Registration Statement on Form N-2 (File No. 333-239681) was
declared effective under the Securities Act by the Commission on July 27, 2020.
The Company has not received from the Commission any notice pursuant to Rule
401(g)(1) under the Securities Act objecting to the use of the shelf
registration statement form. No stop order of the Commission preventing or
suspending the use of the base prospectus, the Prospectus Supplement or the
Prospectus, or the effectiveness of the Registration Statement, has been issued,
and no proceedings for such purpose have been instituted or are pending or, to
the Company’s knowledge, are contemplated by the Commission. At the time of the
initial filing of the Registration Statement, the Company paid the required
Commission filing fees relating to the Shares in accordance with Rules 456(a)
and 457(o) under the Securities Act. Copies of the Registration Statement, the
Prospectus, and any such amendments or supplements and all documents
incorporated or deemed to be incorporated therein by reference therein that were
filed with the Commission on or prior to the date of this Agreement have been
delivered, or are available through EDGAR, to the Agents and their counsel.

 

(b)               No Material Misstatement or Omission. At the respective times
the Registration Statement and each amendment thereto became effective, at each
deemed effective date with respect to the Agents pursuant to Rule 430 or Rule
430C, as applicable, under the Securities Act, and at each Settlement Date, as
the case may be, the Registration Statement complied, complies and will comply
in all material respects with the requirements of the Securities Act (including
Rule 415(a)(1)(x) under the Act), and did not and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus, when so filed with the Commission under Rule 497 or Rule 424(b)
under the Securities Act, as applicable, complied, complies and will comply in
all material respects with the requirements of the Securities Act, and each
Prospectus furnished to the Agents for use in connection with the offering of
the Shares was identical to the electronically transmitted copies thereof filed
with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T. Neither the Prospectus nor any amendments or supplements
thereto, at the time the Prospectus or any such amendment or supplement was
issued, as of the date hereof, at each Representation Date, and at each
Applicable Time, as the case may be, included, includes or will include an
untrue statement of a material fact or omitted or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties in this subsection shall not apply to statements in or omissions
from the Registration Statement, the Prospectus or any amendments or supplements
thereto made in reliance upon and in conformity with written information
furnished to the Company by the Agents expressly for use therein.

 



 8 

 

 

(c)               Incorporated Documents. Each Incorporated Document heretofore
filed, when it was filed (or, if any amendment with respect to any such document
was filed, when such amendment was filed), conformed in all material respects
with the requirements of the Exchange Act, and any further Incorporated
Documents so filed and incorporated after the date of this Agreement will, when
they are filed, conform in all material respects with the requirements of the
Exchange Act; no such Incorporated Document when it was filed (or, if an
amendment with respect to any such document was filed, when such amendment was
filed), contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and no such Incorporated Document, when it is filed, will
contain an untrue statement of a material fact or will omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(d)               Free Writing Prospectuses. The Company has not distributed and
will not distribute any “prospectus” (within the meaning of the Securities Act)
or offering material in connection with the offering or sale of the Shares other
than the then most recent Prospectus Supplement and any “issuer free writing
prospectus” (as defined in Rule 433) reviewed and consented to by the Agents, in
each case accompanied by the then most recent base prospectus. Each issuer free
writing prospectus (as defined in Rule 433), as of its issue date and as of each
Applicable Time, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement or the Prospectus, including any Incorporated Document
deemed to be a part thereof that has not been superseded or modified. The
foregoing sentence does not apply to any statements in or omissions from any
issuer free writing prospectus made in reliance upon and in conformity with
written information furnished to the Company by the Agents expressly for use in
such issuer free writing prospectus. The Company is not disqualified, by reason
of subsection (f) or (g) of Rule 164 under the Securities Act, from using, in
connection with the offer and sale of the Shares, issuer free writing
prospectuses pursuant to Rules 164 and 433 under the Securities Act. The Company
was not and is not an “ineligible issuer” as defined in Rule 405 under the
Securities Act at the times specified in Rules 164 and 433 under the Securities
Act in connection with the offering of the Shares. Any issuer free writing
prospectus that the Company is required to file pursuant to Rule 433 has been,
or will be, timely filed with the Commission in accordance with the requirements
of Rule 433. Each issuer free writing prospectus that the Company has filed, or
is required to file, pursuant to Rule 433 or that was prepared by or on behalf
of or used by the Company complies or will comply in all material respects with
the requirements of the Securities Act.

 



 9 

 

 

(e)               Investment Company Act. The Company has elected to be treated
as a business development company (a “BDC”) under the Investment Company Act of
1940, as amended, and the rules and regulations thereunder (collectively, the
“Investment Company Act”), and no order of suspension or revocation of such
registration has been issued or proceedings therefor initiated or, to the best
of its knowledge, threatened by the Commission, and is in compliance in all
material respects with the applicable terms and conditions of the Securities Act
and the Investment Company Act. The Company filed a notification of election to
be regulated as a BDC under the Investment Company Act on Form N-54A (File No.
814-00852) (the “Notification of Election”) on April 27, 2011. When the
Notification of Election was filed with the Commission, it (i) contained all
statements required to be stated therein in accordance with, and complied in all
material respects with the requirements of, the Investment Company Act, as
applicable to business development companies, and (ii) did not include any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein not misleading. No person is serving or acting as
an officer or director of the Company except in compliance with the provisions
of the Investment Company Act, and the rules and regulations thereunder. Except
as disclosed in the Registration Statement and the Prospectus, no director of
the Company is an “interested person” (as defined in the Investment Company Act)
of the Company or an “affiliated person” (as defined in the Investment Company
Act) of the Agents. This Agreement, the Company’s Articles of Amendment and
Restatement, as amended, and the Company’s Second Amended and Restated Bylaws
comply with all applicable provisions of the Investment Company Act, and all
approvals of such documents required under the Investment Company Act by the
Company’s stockholders and the Company’s Board of Directors have been obtained
in accordance with the Investment Company Act and are in full force and effect. 



 

(f)                Capitalization. The Company has an authorized and outstanding
capitalization as set forth in the Registration Statement and the Prospectus as
of the dates referred to therein (subject, in each case, to the issuance of
shares of Common Stock under this Agreement or any Terms Agreement, the issuance
of Common Stock pursuant to the Company’s dividend reinvestment and stock
repurchase program described in the Registration Statement and Prospectus, the
issuance of Common Stock upon conversion by the holders of the Company’s 4.75%
Convertible Senior Notes due 2023 described in the Registration Statement and
Prospectus. All of the issued and outstanding shares of capital stock, including
the Common Stock, of the Company have been duly authorized and validly issued
and are fully paid and non-assessable, have been issued in compliance, in all
material respects, with all federal and state securities laws and were not
issued in violation of any preemptive right or similar right. Except as noted
above and disclosed or incorporated or deemed to be incorporated by reference in
the Registration Statement and the Prospectus, there are no outstanding (i)
securities or obligations of the Company convertible into or exchangeable for
any equity interests of the Company, (ii) warrants, rights or options to
subscribe for or purchase from the Company any such equity interests or any such
convertible or exchangeable securities or obligations or (iii) obligations of
the Company to issue any equity interests, any such convertible or exchangeable
securities or obligation, or any such warrants, rights or options. The Common
Stock has been registered pursuant to Section 12(b) of the Exchange Act and is
authorized for trading on the Exchange, and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock from the Exchange, nor has the Company received any
notification that the Commission or the Exchange is contemplating terminating
such registration or listing. The Company is in compliance with the current
listing standards of the Exchange. The Company has filed a Notification of
Listing of Additional Shares with the Exchange with respect to the Shares.

 



 10 

 

 

(g)               Organization of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Maryland, with the corporate power and authority to
acquire, own, lease and operate its properties, and to lease the same to others,
and to conduct its business as described in the Registration Statement and the
Prospectus, to execute and deliver this Agreement and each Terms Agreement and
to issue and sell the Shares as contemplated herein and therein; and the Company
is in compliance in all respects with the laws, orders, rules, regulations and
directives issued or administered by such jurisdictions, except where the
failure to be in compliance would not, individually or in the aggregate, have a
Material Adverse Effect (as defined below).

 

(h)               Foreign Qualification of the Company. The Company is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where the ownership or leasing of its properties or the
conduct of its business requires such qualification, except where the failure to
be so qualified and in good standing would not, individually or in the
aggregate, either (i) have or reasonably be expected to have a material adverse
effect on the business, operations, properties, financial condition, results of
operations or prospects of the Company, taken as a whole, or (ii) prevent,
materially interfere with or materially delay consummation of the transactions
contemplated hereby or in any Terms Agreement (the effects described in the
foregoing clauses (i) and (ii) being herein referred to as a “Material Adverse
Effect”).

 

(i)                 Subsidiary. The only subsidiary of the Company that is a
significant subsidiary, as defined in Rule 1-02(w) of Regulation S-X of the
Exchange Act (the “Significant Subsidiary”), is listed in Schedule 4 hereto. At
the date of filing with the Commission, the Company did not have any Significant
Subsidiary that was not identified in the Company’s most recent Annual Report on
Form 10-K which was required to be so identified.

 

(j)                 Validity of Shares. The Shares have been duly and validly
authorized and, when issued and delivered against payment therefor as provided
herein, will be duly and validly issued, fully paid and non-assessable and free
of preemptive rights and similar rights. No further approval or authority of the
stockholders or the Board of Directors of the Company are required for the
issuance and sale of the Shares.

 

(k)               Description of Shares. The capital stock of the Company,
including the Shares, conforms in all material respects to the description
thereof contained in or incorporated or deemed to be incorporated by reference
in the Registration Statement and the Prospectus, and the certificates for the
Shares are in due and proper form and the holders of the Shares will not be
subject to personal liability solely by reason of being such holders.

 

(l)                 Authorization. This Agreement and each Terms Agreement has
been duly authorized, executed and delivered by the Company and constitutes a
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and by
general principles of equity. This Agreement conforms and each Terms Agreement
will conform in all material respects to the descriptions thereof in the
Registration Statement and the Prospectus.

 



 11 

 

 

(m)             Absence of Defaults and Conflicts. The Company is not (i) in
breach or violation of its certificate or articles of incorporation, charter,
bylaws, limited liability company agreement, certificate or agreement of limited
or general partnership, memorandum and articles of association, or other similar
organizational documents, as the case may be, of such entity, (ii) in breach of
or in default (or, with the giving of notice or lapse of time or both, would be
in default) (“Default”) under any indenture, mortgage, loan or credit agreement,
deed of trust, note, bond, contract, franchise, lease or other agreement,
obligation, condition, covenant or instrument to which the Company is a party or
by which it or any of them may be bound or to which any of the property or
assets of the Company is subject (each, an “Existing Instrument”), or (iii) in
violation of any statute, law, rule, regulation, judgment, order or decree of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over the Company, except, with respect to
clauses (ii) and (iii) only, for such breaches, violations or Defaults that
would not, individually or in the aggregate, have a Material Adverse Effect. The
Company’s execution, delivery and performance of this Agreement and each Terms
Agreement and consummation of the transactions contemplated hereby or thereby or
by the Registration Statement and the Prospectus (including the issuance and
sale of the Shares and the use of the proceeds from the sale of the Shares as
described in the Prospectus under the caption “Use of Proceeds”) (i) have been
duly authorized by all necessary corporate action, and will not result in any
breach or violation of the certificate or articles of incorporation, charter,
bylaws, limited liability company agreement, certificate or agreement of limited
or general partnership, memorandum and articles of association, or other similar
organizational documents, as the case may be, of the Company, (ii) will not
conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge, claim or encumbrance upon any property or assets
of the Company pursuant to, or require the consent of any other party to, any
Existing Instrument, and (iii) will not result in any violation of any statute,
law, rule, regulation, judgment, order or decree applicable to the Company of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over the Company or any of its or their
properties, as applicable, except, with respect to clauses (ii) and (iii) only,
for such conflicts, breaches, Defaults, Debt Repayment Triggering Events or
violations that would not, individually or in the aggregate, have a Material
Adverse Effect. As used herein, a “Debt Repayment Triggering Event” means any
event or condition which gives, or with the giving of notice or lapse of time or
both would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf), issued by the
Company, the right to require the repurchase, redemption or repayment of all or
a portion of such indebtedness by the Company.

 

(n)               Absence of Further Requirements. No consent, approval,
license, permit, qualification, authorization or other order or decree of, or
registration or filing with, any court or other governmental or regulatory
authority or agency is required for the Company’s execution, delivery and
performance of this Agreement and each Terms Agreement or consummation of the
transactions contemplated hereby or thereby or by the Registration Statement and
the Prospectus (including the issuance and sale of the Shares hereunder or under
any Terms Agreement), except such as have been already obtained or made or as
may be required under the Securities Act, applicable state securities or Blue
Sky laws, the rules of the Exchange, or the rules and regulations of the
Financial Industry Regulatory Authority, Inc. (“FINRA”).

 



 12 

 

 

(o)               No Preferential Rights; No Commissions. Except as set forth in
the Registration Statement and the Prospectus, (i) no person (as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act) has
the right, contractual or otherwise, to cause the Company to issue or sell to
such person any Common Stock or shares of any other capital stock or other
securities of the Company, (ii) no person (as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Securities Act) has any preemptive
rights, resale rights, rights of first refusal, or any other rights (whether
pursuant to a “poison pill” provision or otherwise) to purchase any Common Stock
or shares of any other capital stock or other securities of the Company, (iii)
no person (as such term is defined in Rule 1-02 of Regulation S-X promulgated
under the Securities Act) has the right to act as an underwriter or as a
financial advisor to the Company in connection with the offer and sale of the
Shares hereunder or under any Terms Agreement, whether as a result of the filing
or effectiveness of the Registration Statement or the sale of the Shares as
contemplated thereby or otherwise, and (iv) no person (as such term is defined
in Rule 1-02 of Regulation S-X promulgated under the Securities Act) has the
right, contractual or otherwise, to cause the Company to register under the
Securities Act any shares of Common Stock or shares of any other capital stock
or other securities of the Company, or to include any such shares or other
securities in the Registration Statement or the offering contemplated thereby.
The Company is not a party to any contract, agreement or understanding with any
person (other than as contemplated by this Agreement or any Terms Agreement)
that would give rise to a valid claim against the Company or the Agents for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Shares by the Agents under this Agreement or any Terms
Agreement.

 

(p)               Intellectual Property. Except as set forth in the Registration
Statement and the Prospectus, the Company owns or possesses a valid right to use
all material patents, trademarks, service marks, trade names, copyrights,
patentable inventions, trade secrets, know-how and other intellectual property
(collectively, the “Intellectual Property”) used by the Company in, and material
to, the conduct of the Company’s business as now conducted or as proposed in the
Registration Statement and the Prospectus to be conducted. Except as set forth
in the Registration Statement and the Prospectus, there is no material
infringement by third parties of any of the Intellectual Property and there are
no legal or governmental actions, suits, proceedings or claims pending or, to
the Company’s knowledge, threatened, against the Company (i) challenging the
Company’s rights in or to any Intellectual Property, (ii) challenging the
validity or scope of any Intellectual Property owned by the Company, or (iii)
alleging that the operation of the Company’s business as now conducted infringes
or otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of a third party, where any such action, suit, proceeding or
claim would, individually or in the aggregate, have a Material Adverse Effect.

 



 13 

 

 

(q)               Possession of Licenses and Permits. The Company has all
necessary licenses, authorizations, consents and approvals and has made all
necessary filings required under any federal, state, local or foreign law,
regulation or rule, and has obtained all necessary licenses, certificates,
qualifications, authorizations, orders (including exemptive orders), permits,
consents and approvals from other persons, in order to acquire and own, lease or
sublease, lease to others and conduct its respective business as described in
the Registration Statement or Prospectus, except where the failure to have or
obtain such licenses, permits, authorizations, consents and approvals and to
make such filings would not, individually or in the aggregate, have a Material
Adverse Effect. All of such license, permit, authorization, consent or approval
are valid and in full force and effect, except where the invalidity of such
license, permit, authorization, consent or approval to be in full force and
effect would not have a Material Adverse Effect. The Company is not in violation
of, or in default under, or has received notice of any proceedings relating to
revocation or modification of, any such license, permit, authorization, orders
(including exemptive orders), consent or approval (or has any reason to believe
that any such license, permit, authorization, consent or approval will not be
renewed in the ordinary course) or any federal, state, local or foreign law,
regulation or rule or any decree, order or judgment applicable to the Company,
except where such violation, default, revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(r)                Contracts and Agreements. There are no contracts, agreements,
instruments or other documents that are required to be described in the
Registration Statement or the Prospectus or any Incorporated Documents or to be
filed as exhibits thereto which have not been so described in all material
respects and filed as required by Item 601(b) of Regulation S-K under the
Securities Act. The copies of all contracts, agreements, instruments and other
documents (including governmental licenses, authorizations, permits, consents
and approvals and all amendments or waivers relating to any of the foregoing)
that have been furnished to the Agents or their counsel are complete and genuine
and include all material collateral and supplemental agreements thereto. All
contracts and agreements between the Company and third parties expressly
referenced in the Registration Statement or the Prospectus are legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and by
general principles of equity.

 

(s)                Absence of Proceedings. Except as disclosed or incorporated
or deemed to be incorporated by reference in the Registration Statement and
Prospectus, there are no actions, suits, claims, investigations or proceedings
pending or, to the Company’s knowledge, threatened to which the Company is or
would be a party, or of which any of the respective properties or assets of the
Company is or would be subject, at law or in equity, before any court or
arbitral body or by or before any federal, state, local or foreign governmental
or regulatory commission, board, body, authority or agency, which are required
to be disclosed in the Registration Statement or Prospectus, or which would
reasonably be expected to result in a judgment, decree or order having,
individually or in the aggregate, a Material Adverse Effect, or which could
materially and adversely affect the respective properties or assets of the
Company. The aggregate of all pending legal or governmental proceedings to which
the Company is a party or of which any of its respective properties or assets is
the subject which are not described or incorporated or deemed to be incorporated
by reference in the Registration Statement and Prospectus, including ordinary
routine litigation incidental to the business of the Company, would not,
individually or in the aggregate, result in a Material Adverse Effect.

 



 14 

 

 

(t)                 Independent Accountants. Marcum LLP, whose report on the
consolidated financial statements of the Company is incorporated by reference in
the Registration Statement and the Prospectus, is an independent registered
public accounting firm with respect to the Company as required by the Securities
Act, the Exchange Act, the Investment Company Act and the Public Company
Accounting Oversight Board (United States) (the “PCAOB”). Marcum LLP has not
been engaged by the Company to perform any “prohibited activities” (as defined
in Section 10A of the Exchange Act).

 

(u)               Financial Statements. The financial statements included or
incorporated by reference in the Registration Statement and the Prospectus,
together with the related notes and schedules, present fairly the consolidated
financial position of the Company as of the dates indicated and the consolidated
results of operations and cash flows of the Company for the periods specified
and have been prepared in compliance with the requirements of the Securities Act
and Exchange Act and in conformity with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved. The selected financial data and the summary financial information
included in or incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus present fairly the information shown
therein and have been compiled on a basis consistent with that of the financial
statements included or incorporated or deemed to be incorporated by reference in
the Registration Statement and the Prospectus, as of and at the dates indicated.
Any pro forma financial statements or data included or incorporated by reference
in the Registration Statement and the Prospectus comply with the requirements of
Regulation S-X of the Securities Act, including, without limitation, Article 11
thereof, and the assumptions used in the preparation of such pro forma financial
statements and data are reasonable, the pro forma adjustments used therein are
appropriate to give effect to the circumstances referred to therein and the pro
forma adjustments have been properly applied to the historical amounts in the
compilation of those statements and data. The other financial data set forth or
incorporated or deemed to be incorporated by reference in the Registration
Statement and the Prospectus is accurately presented and prepared on a basis
consistent with the financial statements and books and records of the Company.
The Company y does not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations or any “variable
interest entities” as that term is used in Accounting Standards Codification
Paragraph 810-10-25-20), not disclosed in the Registration Statement and the
Prospectus. All disclosures contained in the Registration Statement or the
Prospectus, including the Incorporated Documents, that contain “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply, in all material respects, with Regulation G under the
Exchange Act and Item 10 of Regulation S-K under the Securities Act, to the
extent applicable.

 



 15 

 

 

(v)               No Material Adverse Change in Business. Subsequent to the
respective dates as of which information is given in the Registration Statement
and the Prospectus, there has not been (i) any material adverse change in the
business, operations, properties, financial condition, results of operations or
prospects of the Company, taken as a whole, (ii) any transaction, other than in
the ordinary course, which is material to the Company, taken as a whole, (iii)
any obligation, direct or contingent (including any off-balance sheet
obligations), incurred by the Company, which is material to the Company, taken
as a whole, (iv) any change in the authorized capital stock of the Company, or
(v) except as disclosed in the Registration Statement, any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company.

 

(w)             Property. The Company does not own any real property.

 

(x)               Insurance. The Company carries or is entitled to the benefits
of insurance in such amounts and covering such risks as the Company reasonably
deems adequate, and all such insurance is in full force and effect. The Company
has no reason to believe that it will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Effect. The Company has not been denied any material insurance coverage
which it has sought or for which it has applied.

 

(y)               Accounting Controls and Disclosure Controls. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) receipts and expenditures
are being made only in accordance with management’s general or specific
authorization; (iv) access to assets is permitted only in accordance with
management’s general or specific authorization; and (v) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in or incorporated or deemed to be incorporated by reference
in the Registration Statement and the Prospectus, since the end of the Company’s
most recent audited fiscal year, there has been (A) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (B) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company has established
and currently maintain disclosure controls and procedures that comply with Rule
13a-15 under the Exchange Act, the Investment Company Act and the Company has
determined that such disclosure controls and procedures are effective in
compliance with Rule 13a-15 under the Exchange Act.

 

(z)               Compliance with the Sarbanes-Oxley Act. There is and has been
no failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

 



 16 

 

 

(aa)            Actively-Traded Security. The Common Stock is an
“actively-traded security” exempted from the requirements of Rule 101 of
Regulation M under the Exchange Act by subsection (c)(1) of such rule.

 

(bb)           Payment of Taxes. All tax returns of the Company required by law
to be filed have been filed and all taxes shown by such returns or otherwise
assessed, which are due and payable, have been paid, except assessments against
which appeals have been or will be promptly taken and as to which adequate
reserves have been provided. The charges, accruals and reserves on the books of
the Company in respect of any income and corporation tax liability for any years
not finally determined are adequate to meet any assessments or re-assessments
for additional income tax for any years not finally determined, except to the
extent of any inadequacy that would not result in a Material Adverse Effect.

 

(cc)            Stock Transfer Taxes. On each Settlement Date, all stock
transfer or other taxes (other than income taxes) which are required to be paid
in connection with the sale and transfer of the Shares to be sold hereunder and
under any Terms Agreement, as applicable, will be, or will have been, fully paid
or provided for by the Company and all laws imposing such taxes will be or will
have been fully complied with.

 

(dd)           Statistical and Market-Related Data. The statistical and
market-related data included or incorporated or deemed to be incorporate by
reference in the Registration Statement and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
the Company has obtained the written consent to the use of such data from such
sources to the extent required.

 

(ee)            Foreign Corrupt Practices Act. None of the Company or, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
other person acting on behalf of the Company, is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (collectively, the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA. The Company has conducted its businesses
in compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

(ff)              Money Laundering Laws. The operations of the Company is and
has been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 



 17 

 

 

(gg)           OFAC. None of the Company or, to the knowledge of the Company,
any director, officer, agent, employee, affiliate or person acting on behalf of
the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(hh)           Related Party Transactions. No relationship, direct or indirect,
exists between or among the Company on the one hand, and the directors,
officers, trustees, managers, stockholders, partners, customers or suppliers of
the Company on the other hand, which would be required by the Securities Act to
be disclosed in the Registration Statement and the Prospectus, which is not so
disclosed.

 

(ii)              Chief Compliance Officer. The Company has (a) appointed a
Chief Compliance Officer and (b) adopted and implemented written policies and
procedures which the Board of Directors of the Company has determined are
reasonably designed to prevent violations of the federal securities laws in a
manner required by and consistent with Rule 38a-1 under the Investment Company
Act and is in compliance in all material respects with such

 

(jj)              ERISA. (i) The Company and any “employee benefit plan” (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, or its ERISA
Affiliates (as defined below) are in compliance in all material respects with
ERISA and the Code; (ii) no “reportable event” (as defined under ERISA), other
than an event for which the reporting requirement has been waived under
regulations issued by the Pension Benefit Guaranty Corporation, has occurred
with respect to any pension plan subject to Title IV of ERISA that is
established or maintained by the Company or any of its ERISA Affiliates
(“Pension Plan”); (iii) no Pension Plan’s benefit liabilities under Section
4001(a)(16) of ERISA exceed the current value of that Pension Plan’s assets, all
as determined as of the most recent valuation date for the Pension Plan in
accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of ERISA; (iv) neither the Company nor any of its ERISA Affiliates
has incurred or reasonably expects to incur any liability under (A) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan,” (B) Sections 4971 or 4975 of the Code, (C) Section 412 of the Code as a
result of a failure to satisfy the minimum funding standard, or (D) Section
4980B of the Code with respect to the excise tax imposed thereunder; and (v)
each “employee benefit plan” established or maintained by the Company or any of
its ERISA Affiliates that is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service and nothing has occurred, whether by action or failure to act, which is
reasonably likely to cause disqualification of any such employee benefit plan
under Section 401(a) of the Code, except in the case of each of clauses (i)
through (v), which would not have a Material Adverse Effect. “ERISA Affiliate”
means, with respect to the Company, any member of any group of organizations
described in Section 414(b), (c), (m) or (o) of the Code, of which the Company
is a member.

 



 18 

 



 

(kk)           Labor Disputes. No labor disturbance by or dispute with employees
of the Company exists or, to the knowledge of the Company, is threatened which
would reasonably be expected to result in a Material Adverse Effect. None of the
employees of the Company is represented by a union and, to the knowledge of the
Company, no union organizing activities are taking place. The Company has not
violated any federal, state or local law or foreign law relating to the
discrimination in hiring, promotion or pay of employees, nor any applicable wage
or hour laws, or the rules and regulations thereunder, or analogous foreign laws
and regulations, which might, individually or in the aggregate, result in a
Material Adverse Effect.

 

(ll)              Market Capitalization. As of the close of trading on the
Exchange on the Trading Day immediately prior to the date of this Agreement, the
aggregate market value of the outstanding voting and non-voting common equity
(as defined in Securities Act Rule 405) of the Company held by persons other
than affiliates of the Company (within the meaning of Securities Act Rule 144)
(the “Non-Affiliate Shares”), was approximately $210 million (calculated by
multiplying (x) the highest price at which the common equity of the Company was
last sold on the Exchange on a Trading Day within 60 days prior to the date of
this Agreement times (y) the number of Non-Affiliate Shares). The Company is not
a shell company (as defined in Rule 405 under the Securities Act) and has not
been a shell company for at least 12 calendar months previously.

 

(mm)      No Material Defaults. The Company has not defaulted on any installment
on indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. The Company has not filed a report
pursuant to Section 13(a) or 15(d) of the Exchange Act since the filing of its
last Annual Report on Form 10-K, indicating that it (i) has failed to pay any
dividend or sinking fund installment on preferred stock or (ii) has defaulted on
any installment on indebtedness for borrowed money or on any rental on one or
more long-term leases, which defaults, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

(nn)           Absence of Manipulation. Neither the Company, nor any of its or
their respective directors, officers or, to the knowledge of the Company,
controlling persons has taken, directly or indirectly, any action designed to
stabilize or manipulate, or which has constituted or might reasonably be
expected to cause or result in, the stabilization or manipulation of, the price
of any security of the Company to facilitate the sale or resale of the Shares.

 



 19 

 

 

(oo)           Director Independence. Each of the independent directors (or
independent director nominees, once appointed, if applicable) named in or
incorporated or deemed incorporated by reference in the Registration Statement
and Prospectus satisfies the independence standards established by the Exchange
and, with respect to members of the Company’s audit committee, the enhanced
independence standards contained in Rule 10A-3(b)(1) under the Exchange Act.

 

(pp)           Broker-Dealer Status; FINRA Matters. The Company is not required
to register as a “broker” or “dealer” in accordance with the provisions of the
Exchange Act and does not, directly or indirectly through one or more
intermediaries, control or have any other association with (within the meaning
of Article I of the By-laws of FINRA) any member firm of FINRA. No relationship,
direct or indirect, exists between or among the Company, on the one hand, and
the directors, officers or 5% or greater stockholders of the Company, on the
other hand, which is required by the rules of FINRA to be described in the
Registration Statement and the Prospectus, which is not so described. All of the
information (including, but not limited to, information regarding affiliations,
security ownership and trading activity) provided to the Agents or their counsel
by the Company, its officers and directors and the holders of any securities
(debt or equity) or warrants, options or rights to acquire any securities of the
Company in connection with the filing to be made and other supplemental
information to be provided to FINRA pursuant to FINRA Rule 5110 in connection
with the transactions contemplated by this Agreement or any Terms Agreement is
true, complete and correct.

 

(qq)           Margin Rules. Neither the issuance, sale and delivery of the
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

 

(rr)              Underwriter Agreements. The Company is not a party to any
agreement with an agent or underwriter for any other “at-the-market” or
continuous equity transaction or any “equity line” transaction.

 

(ss)             No Reliance. The Company has not relied upon any Agent or their
legal counsel for any legal, tax or accounting advice in connection with the
offering and sale of the Shares.

 

No Integration. Neither the Company nor, to the Company’s knowledge, any of its
affiliates (within the meaning of Securities Act Rule 144) has, prior to the
date hereof, made any offer or sale of any securities which could be
“integrated” (within the meaning of the Securities Act) with the offer and sale
of the Shares. Any certificate signed by an officer of the Company and delivered
to an Agent or to counsel for the Agents pursuant to or in connection with this
Agreement or any Terms Agreement shall be deemed to be a representation and
warranty by the Company to the Agents as to the matters set forth therein as of
the date or dates indicated therein.

 



 20 

 

 

7.                  Covenants of the Company. The Company covenants and agrees
with the Agents that:

 

(a)               Registration Statement Amendments. After the date of this
Agreement and during any period in which a Prospectus relating to any Shares is
required to be delivered by the Designated Agent under the Securities Act
(without regard to the effects of Rules 153, 172 and 173 under the Securities
Act, when and to the extent these provisions are applicable to the Company
pursuant to the SBCAA) (the “Prospectus Delivery Period”), (i) the Company will
notify the Designated Agent promptly of the time when any subsequent amendment
to the Registration Statement, other than the Incorporated Documents, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information, (ii) the Company will prepare and file with the
Commission, promptly, if any event shall occur or condition shall exist as a
result of which it is necessary, in the opinion of counsel for the Designated
Agents or for the Company, to amend the Registration Statement or supplement the
Prospectus in connection with the distribution of the Shares by the Designated
Agent (provided, however, that the failure of the Designated Agent to make such
request shall not relieve the Company of any obligation or liability hereunder
and under any Terms Agreement, as applicable, or affect the Designated Agent’s
right to rely on the representations and warranties made by the Company in this
Agreement); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Shares (except for the
Incorporated Documents or any amendment or supplement to the Prospectus or
Registration Statement that does not relate to the Prospectus Supplement or the
sale of the Shares) unless a copy thereof has been submitted to the Designated
Agent a reasonable period of time before the filing and the Designated Agent has
not reasonably objected thereto (provided, however, (A) that the failure of the
Designated Agent to make such objection shall not relieve the Company of any
obligation or liability hereunder and under any Terms Agreement, as applicable,
or affect the Designated Agent’s right to rely on the representations and
warranties made by the Company in this Agreement, (B) that, if the Designated
Agent objects thereto, the Designated Agent may cease making sales of Placement
Shares pursuant to this Agreement and/or may terminate any Terms Agreement and
(C) that the Company has no obligation to provide the Designated Agent any
advance copy of such filing or to provide the Designated Agent an opportunity to
object to such filing if such filing does not name the Designated Agent or does
not relate to the transactions contemplated hereunder or under any Terms
Agreement); (iii) the Company will furnish to the Designated Agent at the time
of filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (v) the Company will cause each
amendment or supplement to the Prospectus to be filed with the Commission as
required pursuant to the applicable paragraph of Rule 497 or Rule 424(b) of the
Securities Act, as applicable (without reliance on Rule 424(b)(8) of the
Securities Act), or, in the case of any Incorporated Document, to be filed with
the Commission as required pursuant to the Exchange Act, within the time period
prescribed (the determination to file or not file any amendment or supplement
with the Commission under this Section 7(a), based on the Company’s reasonable
opinion or reasonable objections, shall be made exclusively by the Company).

 



 21 

 



 

(b)               Notice of Commission Stop Orders. During the Prospectus
Delivery Period, the Company will advise the Designated Agent, promptly after it
receives notice or obtains knowledge thereof, of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement or
any notice objecting to, or other order preventing or suspending the use of, the
Prospectus, of the suspension of the qualification of the Shares for offering or
sale in any jurisdiction, or of the initiation of any proceeding for any such
purpose or any examination pursuant to Section 8(e) of the Securities Act, or if
the Company becomes the subject of a proceeding under Section 8A of the
Securities Act in connection with the offering of the Shares; and it will
promptly use its commercially reasonable efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such a stop order should be issued.
Until such time as any stop order is lifted, the Designated Agent may cease
making offers and sales under this Agreement or any Terms Agreement.

 

(c)               Delivery of Prospectus; Subsequent Changes. During the
Prospectus Delivery Period, the Company will comply with all requirements
imposed upon it by the Securities Act, as from time to time in force, and to
file on or before their respective due dates all reports and any definitive
proxy statements required to be filed by the Company with the Commission
pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision of or under
the Exchange Act. If, during the Prospectus Delivery Period, any event occurs as
a result of which the Prospectus as then amended or supplemented would include
an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if, during such period, it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify the Designated Agent to suspend
the offering of Placement Shares during such period, and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance.

 

(d)               Listing of Placement Shares. During the Prospectus Delivery
Period, the Company will use its commercially reasonable efforts to cause the
Placement Shares to be listed on the Exchange. The Company will timely file with
the Exchange all material documents and notices required by the Exchange of
companies that have or will issue securities that are traded on the Exchange.

 

(e)               Delivery of Registration Statement and Prospectus. The Company
will furnish to the Agents and their counsel (at the expense of the Company)
copies of the Registration Statement, the Prospectus (including all Incorporated
Documents) and all amendments and supplements to the Registration Statement or
Prospectus that are filed with the Commission during the Prospectus Delivery
Period, including all documents filed with the Commission during such period
that are deemed to be incorporated by reference therein, in each case, as soon
as reasonably practicable via e-mail in “.pdf” format to an e-mail account
designated by the Agents and, at the Agents’ request, will also furnish copies
of the Prospectus to each exchange or market on which sales of the Shares may be
made; provided, however, that the Company shall not be required to furnish any
document (other than the Prospectus) to the Agents to the extent such document
is available on EDGAR.

 



 22 

 

 

(f)                Expenses. The Company, whether or not the transactions
contemplated hereunder or under any Terms Agreement are consummated or this
Agreement or any Terms Agreement is terminated in accordance with the provisions
of Section 12 hereunder, will pay all expenses incident to the performance of
its obligations hereunder and under each Terms Agreement, including, but not
limited to, expenses relating to: (i) the preparation, printing, filing and
delivery to the Agents of the Registration Statement and each amendment and
supplement thereto, of each Prospectus and of each amendment and supplement
thereto, and of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Shares; (ii) the preparation, issuance and delivery of the Placement Shares,
including any stock or other transfer taxes and any stamp or other duties
payable upon the sale, issuance or delivery of the Shares to the Agents; (iii)
the fees and disbursements of the counsel, accountants and other advisors to the
Company in connection with the transactions contemplated by this Agreement and
any Terms Agreement; (iv) fifty percent (50%)of the reasonable out-of-pocket
expenses incurred by the Agents, including the fees and disbursements of counsel
to the Agents, in connection with the transactions contemplated by this
Agreement, in an amount not to exceed $37,500 plus up to $3,750 per calendar
quarter;(v) the qualification of the Placement Shares under securities laws in
accordance with the provisions of Section 7(x), including filing fees, if any,
but excluding fees and disbursements of the Agent’s counsel in connection
therewith; (vi) the fees and expenses incurred in connection with the listing or
qualification of the Placement Shares for trading on the Exchange; (vii) the
fees and expenses of the transfer agent or registrar for the Common Stock; and
(viii) filing fees and expenses, if any, of the Commission and FINRA.

 

(g)               Use of Proceeds. The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.” The
Company intends to direct the investment of the Net Proceeds in such a manner as
to comply with the applicable requirements to qualify to be treated as a
regulated investment company under Subchapter M of the Code (“Subchapter M of
the Code”).

 

(h)               Other Sales. Without the prior written consent of the
Designated Agent, the Company will not, directly or indirectly, offer to sell,
sell, contract to sell, grant any option to sell or otherwise dispose of any
Common Stock (other than the Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock during the period beginning on the
fifth (5th) Trading Day immediately prior to the date on which any Placement
Notice is delivered to the Designated Agent hereunder and ending on the fifth
(5th) Trading Day immediately following the final Settlement Date with respect
to Shares sold pursuant to such Placement Notice (or, if the Placement Notice
has been terminated or suspended prior to the sale of all Shares covered by a
Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other “at-the-market” or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Stock (other than the Shares offered pursuant to
this Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock prior to the later
of the termination of this Agreement and the twentieth (20th) day immediately
following the final Settlement Date with respect to Shares sold pursuant to such
Placement Notice; provided, however, that such restrictions will not be required
in connection with the Company’s issuance or sale of (i) Common Stock, options
to purchase Common Stock, restricted stock, other equity awards to acquire
Common Stock, or Common Stock issuable upon the exercise or vesting of options
or other equity awards, pursuant to any employee or director equity awards or
benefits plan, stock ownership plan or dividend reinvestment plan (but not
Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented, (ii) Common Stock issuable upon conversion of securities or the
exercise or vesting of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to the Designated Agent and (iii) Common Stock or
securities convertible into or exchangeable for shares of Common Stock as
consideration for mergers, acquisitions, other business combinations or
strategic alliances, or offered and sold in a privately negotiated transaction
to vendors, customers, lenders, investors, strategic partners or potential
strategic partners, occurring after the date of this Agreement which are not
issued primarily for capital raising purposes.

 



 23 

 

 

(i)                 Change of Circumstances. The Company will, at any time
during the term of this Agreement, advise the Agents promptly after it shall
have received notice or obtained knowledge of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to the Agents pursuant to this Agreement.

 

(j)                 Due Diligence Cooperation. The Company will cooperate with
any reasonable due diligence review conducted by each Agent or its agents in
connection with the transactions contemplated hereby or any Terms Agreement,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as the Agents may reasonably request, except
for those documents available via EDGAR.

 

(k)               Required Filings Relating to Placement of Placement Shares.
The Company agrees that on such dates as the 1933 Act shall require, the Company
will file a prospectus supplement with the Commission pursuant to Rule 497 or
Rule 424 under the 1933 Act, as applicable, or otherwise include in a filed
annual report on Form 10-K or quarterly report on Form 10-Q, which prospectus
supplement, Form 10-K or Form 10-Q, as applicable, will set forth the number of
the Shares sold through or to the Agents under this Agreement, the Net Proceeds
to the Company and the compensation paid by the Company with respect to sales of
the Shares pursuant to this Agreement during the relevant quarter.

 

(l)                 Representation Dates; Certificate. On or prior to the date
the first Placement Notice is given pursuant to this Agreement, each time Shares
are delivered to an Agent as principal on a Settlement Date with respect to a
Principal Transaction and each time the Company (i) files the Prospectus
relating to the Shares or amends or supplements the Registration Statement or
the Prospectus relating to the Shares (other than (A) a prospectus supplement
filed in accordance with Section 7(k) or (B) a supplement or amendment that
relates to an offering of securities other than the Shares) by means of a
post-effective amendment, sticker, or supplement, but not by means of
incorporation of document(s) by reference in the Registration Statement or the
Prospectus relating to the Shares; (ii) files an annual report on Form 10-K
under the Exchange Act (including any Form 10-K/A containing amended financial
information or a material amendment to the previously filed Form 10-K); or (iii)
files a quarterly report on Form 10-Q under the Exchange Act; or (iv) files a
report on Form 8-K containing amended financial information (other than
information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K or to provide
disclosure pursuant to Item 8.01 of Form 8-K ) under the Exchange Act (each date
of filing of one or more of the documents referred to in clauses (i) through
(iv) shall be a “Representation Date”); the Company shall furnish the Agents
within three (3) Trading Days after each Representation Date (but in the case of
clause (iv) above only if the Agents reasonably determines that the information
contained in such Form 8-K is material) with a certificate, in the form attached
hereto as Exhibit 7(l). The requirement to provide a certificate under this
Section 7(l) shall be automatically waived for any Representation Date occurring
at a time at which no Placement Notice or Terms Agreement is pending, which
waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date), Shares are delivered to the Designated Agent
as principal on a Settlement Date with respect to a Principal Transaction and
the next occurring Representation Date; provided, however, that such waiver
shall not apply for any Representation Date on which the Company files its
annual report on Form 10-K. Notwithstanding the foregoing, if the Company
subsequently decides to sell Shares following a Representation Date when the
Company relied on such waiver and did not provide the Agents with a certificate
under this Section 7(l), then before the Company delivers the Placement Notice
or the Designated Agent sells any Shares in an Agency Transaction, or on the
applicable Settlement Date with respect to a Principal Transaction, the Company
shall provide the Agents with a certificate, in the form attached hereto as
Exhibit 7(l), dated the date of the Placement Notice for such Agency Transaction
or the Settlement Date of such Principal Transaction, as applicable.

 



 24 

 

 

(m)             Legal Opinions. On or prior to the earlier of (i) the date the
first Placement Notice is given pursuant to this Agreement and (ii) Shares are
delivered to the Designated Agent as principal on a Settlement Date with respect
to the first Principal Transaction pursuant to the first Terms Agreement and
this Agreement, the Company shall cause to be furnished to the Agents the
written opinions and negative assurance of Eversheds Sutherland (US) LLP as
issuer’s counsel to the Company, or other counsel reasonably satisfactory to the
Agents (“Company Counsel”), substantially in the forms previously agreed between
the Parties and set forth in Exhibit 7(m) attached hereto. Thereafter, each time
Shares are delivered to the Designated Agent as principal on a Settlement Date
with respect to a Principal Transaction and within three (3) Trading Days after
each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 7(l) for which no
waiver is applicable pursuant to Section 7(l), and not more than once per
calendar quarter, the Company shall cause to be furnished to the Agents the
written opinions and negative assurance of Company Counsel substantially in the
form previously agreed between the Parties, modified, as necessary, to relate to
the Registration Statement and the Prospectus as then amended or supplemented;
provided, however, that if Company Counsel has previously furnished to the
Agents such written opinions and negative assurance substantially in the form
previously agreed between the Parties, Company Counsel may, in respect of any
future Representation Date, furnish the Agents with a letter (a “Reliance
Letter”) in lieu of such opinions and negative assurance to the effect that the
Agents may rely on the prior opinions and negative assurance of Company Counsel
delivered pursuant to this Section 7(m) to the same extent as if it were dated
the date of such Reliance Letter (except that statements in such prior opinion
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented to the date of such Reliance Letter).

 

 



 25 

 

 

(n)               Comfort Letter. On or prior to the date the first Placement
Notice is given pursuant to this Agreement, each time Shares are delivered to
the Designated Agent as principal on a Settlement Date with respect to a
Principal Transaction and within three (3) Trading Days after each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit 7(l) for which no waiver is
applicable pursuant to Section 7(l), the Company shall cause its independent
accountants to furnish the Agents a letter, dated as of such date (the “Comfort
Letter”), in form and substance satisfactory to the Agents, (i) confirming that
they are an independent registered public accounting firm within the meaning of
the Securities Act, the Exchange Act and the rules and regulations of the PCAOB
and are in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, (ii) stating, as of such date, the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings (the first such letter, the “Initial Comfort
Letter”) and (iii) updating the Initial Comfort Letter with any information that
would have been included in the Initial Comfort Letter had it been given on such
date and modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

(o)               Market Activities. The Company shall not, and shall cause its
directors, officers and controlling persons not to, directly or indirectly, (i)
take any action designed to stabilize or manipulate, or which constitutes or
might reasonably be expected to cause or result in, the stabilization or
manipulation of, the price of any security of the Company to facilitate the sale
or resale of the Shares or (ii) sell, bid for, or purchase the Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting the purchases of the Shares, other than the Agents.

 

(p)               Insurance. The Company shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks the Company
reasonably deems adequate.

 

(q)               Compliance with Laws. The Company shall maintain, or cause to
be maintained, all material permits, licenses and other authorizations required
by federal, state and local law in order to conduct their businesses as
described in the Prospectus, and the Company shall conduct their businesses, or
cause their businesses to be conducted, in substantial compliance with such
permits, licenses and authorizations and with applicable laws, except where the
failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to have a Material Adverse
Effect.

 



 26 

 

 

(r)                Status as Regulated Investment Company. The Company will use
reasonable best efforts to comply with the requirements to qualify as a
regulated investment company under Subchapter M of the Code with respect to any
fiscal year in which the Company is an investment company under the Investment
Company Act.

 

(s)                Securities Act and Exchange Act. The Company will comply with
all requirements imposed upon it by the Securities Act and the Exchange Act as
from time to time in force, so far as necessary to permit the continuance of
sales of, or dealings in, the Shares as contemplated by the provisions hereof
and any Terms Agreement and the Prospectus. Without limiting the generality of
the foregoing, during the Prospectus Delivery Period, the Company will file all
documents required to be filed with the Commission pursuant to the Exchange Act
within the time periods required by the Exchange Act (giving effect to
permissible extensions in accordance with Rule 12b-25 under the Exchange Act).

 

(t)                 Sarbanes-Oxley Act. The Company will maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded book value for assets is compared with the
fair market value of such assets (computed in accordance with generally accepted
accounting principles) at reasonable intervals and appropriate action is taken
with respect to any differences. The Company will comply with all requirements
imposed upon it by the Sarbanes-Oxley Act and the rules and regulations of the
Commission and the Exchange promulgated thereunder.

 

(u)               No Offer To Sell. Other than a free writing prospectus (as
defined in Rule 405 under the Securities Act) approved in advance in writing by
the Company and the Agents in its capacity as agent hereunder or as principal
hereunder and under any Terms Agreement, neither the Agents nor the Company
(including its agents and representatives other than the Agents in their
capacity as such) will, directly or indirectly, make, use, prepare, authorize,
approve or refer to any free writing prospectus relating to the Shares to be
sold by the Agents as agent hereunder or as principal hereunder and under any
Terms Agreement.

 

(v)               Transfer Agent. The Company shall maintain, at its sole
expense, a registrar and transfer agent for the Common Stock.

 

(w)             Blue Sky and Other Qualifications. The Company will use its
commercially reasonable efforts, in cooperation with the Agents, to qualify the
Placement Shares for offering and sale, or to obtain an exemption for the
Placement Shares to be offered and sold, under the applicable securities laws of
such states and other jurisdictions (domestic or foreign) as the Agents may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Placement Shares (but in no event
for less than one year from the date of this Agreement); provided, however, that
the Company shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject. In each jurisdiction in which the Placement Shares have
been so qualified or exempt, the Company will file such statements and reports
as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Placement Shares (but in no event for less
than one year from the date of this Agreement).

 



 27 

 

 

8.                  Representations and Covenants of the Agents. Each Agent
represents and warrants solely as itself that it is duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Shares will be offered and
sold, except such states in which such Agent is exempt from registration or such
registration is not otherwise required. The Agent shall continue, for the term
of this Agreement, to be duly registered as a broker-dealer under FINRA, the
Exchange Act and the applicable statutes and regulations of each state in which
the Placement Shares will be offered and sold, except in such states in which
such Agent is exempt from registration or such registration is not otherwise
required, during the terms of this Agreement. The Agent will comply with all
applicable laws and regulations in connection with the sale of Placement Shares
pursuant to this Agreement and any Terms Agreement, including, but not limited
to, Regulation M under the Exchange Act.

 

9.                  Conditions to the Agent’s Obligations. The obligations of
the Agents hereunder with respect to a Placement in any Agency Transaction, and
the obligations of the Agents with respect to a Principal Transaction pursuant
to any Terms Agreement and this Agreement, will in each case be subject to the
continuing accuracy and completeness of the representations and warranties made
by the Company herein, to the due performance by the Company of its obligations
hereunder and under any Terms Agreement, as applicable, to the completion by the
Agents of a due diligence review satisfactory to each such Agent in its
reasonable judgment, and to the continuing satisfaction (or waiver by each such
Agent in its sole discretion) of the following additional conditions:

 

(a)               Registration Statement Effective. The Registration Statement
shall be effective and shall be available for the offer and sale of all
Placement Shares that have been issued or are contemplated to be issued pursuant
to all Placement Notices that have been delivered to the Designated Agent by the
Company and all Terms Agreements that have been executed by the Parties.

 

(b)               Prospectus Supplement. The Company shall have filed with the
Commission the Prospectus Supplement pursuant to Rule 497 or Rule 424(b) under
the Securities Act, as applicable, not later than the Commission’s close of
business on the second Business Day following the date of this Agreement.

 

(c)               No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or other
order preventing or suspending the use of the Prospectus or the initiation of
any proceedings for that purpose; (iii) receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Placement Shares for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; or (iv) the
occurrence of any event that makes any material statement made in the
Registration Statement or the Prospectus or any material document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in the Registration Statement,
related Prospectus or documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 



 28 

 

 

(d)               No Misstatement or Material Omission. The Agents shall not
have advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
the Agents’ reasonable opinion is material, or omits to state a fact that in the
Agents’ opinion is material and is required to be stated therein or is necessary
to make the statements therein not misleading.

 

(e)               Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Effect, or any
development that could reasonably be expected to cause a Material Adverse
Effect, or a downgrading in or withdrawal of the rating assigned to any of the
Company’s securities by any rating organization or a public announcement by any
rating organization that it has under surveillance or review its rating of any
of the Company’s securities, the effect of which, in the case of any such action
by a rating organization described above, in the reasonable judgment of the
Agents (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Shares on the terms and in the manner
contemplated by this Agreement or any Terms Agreement, as the case may be, and
the Prospectus.

 

(f)                Legal Opinion. The Agents shall have received the opinions
and negative assurances required to be delivered pursuant to Section 7(m) on or
before the date on which such delivery of such opinions are required pursuant to
Section 7(m).

 

(g)               Comfort Letter. The Agents shall have received the Comfort
Letter required to be delivered pursuant to Section 7(n) on or before the date
on which such delivery of such Comfort Letter is required pursuant to Section
7(n).

 



 29 

 

 

(h)               Representation Certificate. The Agents shall have received the
certificate required to be delivered pursuant to Section 7(l) on or before the
date on which delivery of such certificate is required pursuant to Section 7(l).

 

(i)                 No Suspension. Trading in the Common Stock shall not have
been suspended on the Exchange and the Common Stock shall not have been delisted
from the Exchange.

 

(j)                 Other Materials. On each date on which the Company is
required to deliver a certificate pursuant to Section 7(l), the Company shall
have furnished to the Agents such appropriate further information, certificates
and documents as the Agents may have reasonably requested. All such opinions,
certificates, letters and other documents will be in compliance with the
provisions hereof. The Company shall have furnished the Agents with such
conformed copies of such opinions, certificates, letters and other documents as
the Agents shall have reasonably requested.

 

(k)               Securities Act Filings Made. All filings with the Commission
required by Rule 497 or Rule 424(b) under the Securities Act, as applicable, and
Rule 433 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder or the Settlement Date with respect to any
Principal Transaction under any Terms Agreement, as applicable shall have been
made within the applicable time period prescribed for such filing by Rule 497 or
Rule 424(b) under the Securities Act, as applicable (without reliance on Rule
424(b)(8) of the Securities Act), and Rule 433 under the Securities Act.

 

(l)                 Approval for Listing. The Placement Shares shall have been
approved for listing on the Exchange, subject only to notice of issuance.

 

(m)             No Termination Event. There shall not have occurred any event
that would permit the Agents to terminate this Agreement pursuant to Section
12(a).

 

(n)               FINRA. The Agents shall have received a letter from the
Corporate Financing Department of FINRA confirming that such department has
determined to raise no objection with respect to the fairness or reasonableness
of the terms and arrangements related to the sale of the Shares pursuant to this
Agreement and any Terms Agreement, as applicable.

 

(o)               BDC Status. No action, suit, proceeding, inquiry or
investigation shall have been instituted or threatened by the Commission which
would adversely affect the Company’s standing as a BDC under the Investment
Company Act.

 

10.              Indemnification and Contribution.

 

(a)               Indemnification by the Company. The Company agrees to
indemnify and hold harmless each Agent, its directors, officers, members,
partners, employees and agents and each Agent Affiliate, if any, as follows:

 



 30 

 

 

(i)       against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or arising out of any untrue statement or alleged untrue
statement of a material fact included in any “issuer free writing prospectus”
(as defined in Rule 433 under the Securities Act) or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

(ii)       against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that any such settlement is effected with the
written consent of the Company, which consent shall not unreasonably be delayed
or withheld; and

 

(iii)       against any and all expense whatsoever, as incurred (including the
fees and disbursements of counsel chosen by the Agents), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above; provided, however, that
this indemnity agreement shall not apply to any loss, liability, claim, damage
or expense to the extent arising out of any untrue statement or omission, or
alleged untrue statement or omission, made in reliance upon and in conformity
with information relating to the Agents that has been furnished in writing to
the Company by the Agents expressly for inclusion in any document described in
clause (i) of this Section 10(a). This indemnity agreement will be in addition
to any liability that the Company might otherwise have.

 

(b)               Indemnification by the Agents. Each Agent, severally and not
jointly, agrees to indemnify and hold harmless the Company and its directors and
each officer of the Company who signed the Registration Statement, and each
person, if any, who (i) controls the Company within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act or (ii) is controlled by or
is under common control with the Company against any and all losses,
liabilities, claims, damages and expenses described in the indemnity contained
in Section 10(a), as and when incurred, but only with respect to untrue
statements or omissions made in the Registration Statement (or any amendment
thereto), any “issuer free writing prospectus” (as defined in Rule 433 under the
Securities Act) or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with written information relating to such Agent
that has been furnished to the Company by such Agent expressly for inclusion in
any document as described in clause (i) of Section 10(a).

 



 31 

 

 

(c)               Procedure. Any indemnified party that proposes to assert the
right to be indemnified under this Section 10 will, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim is to be made against an indemnifying party or parties under this Section
10, notify each such indemnifying party of the commencement of such action,
enclosing a copy of all papers served, but the omission so to notify such
indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 10 and (ii) any liability that it may have to any indemnified party
under the foregoing provision of this Section 10 unless, and only to the extent
that, such omission results in the forfeiture of substantive rights or defenses
by the indemnifying party. If any such action is brought against any indemnified
party and it notifies the indemnifying party of its commencement, the
indemnifying party will be entitled to participate in and, to the extent that it
elects by delivering written notice to the indemnified party promptly after
receiving notice of the commencement of the action from the indemnified party,
jointly with any other indemnifying party similarly notified, to assume the
defense of the action, with counsel reasonably satisfactory to the indemnified
party, and after notice from the indemnifying party to the indemnified party of
its election to assume the defense, the indemnifying party will not be liable to
the indemnified party for any legal or other expenses except as provided below
and except for the reasonable costs of investigation subsequently incurred by
the indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel to the indemnified
party) that there may be legal defenses available to it or other indemnified
parties that are different from or in addition to those available to the
indemnifying party, (3) a conflict or potential conflict exists (based on advice
of counsel to the indemnified party) between the indemnified party and the
indemnifying party (in which case the indemnifying party will not have the right
to direct the defense of such action on behalf of the indemnified party) or (4)
the indemnifying party has not in fact employed counsel to assume the defense of
such action within a reasonable time after receiving notice of the commencement
of the action, in each of which cases the reasonable fees, disbursements and
other charges of counsel will be at the expense of the indemnifying party or
parties. It is understood that the indemnifying party or parties shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties. All such fees, disbursements and other
charges will be reimbursed by the indemnifying party promptly as they are
incurred. An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent. No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 10 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding and (2) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 



 32 

 



 

(d)               Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 10 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or the
Agents, the Company and the Agents will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted) to which
the Company and the Agents may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agents on the other. The relative benefits received by the Company
on the one hand and the Agents on the other hand shall be deemed to be in the
same proportion as the total net proceeds from the sale of the Shares (net of
commissions to the Agents but before deducting expenses) received by the Company
bear to the total compensation received by the Agents from the sale of Shares on
behalf of the Company. If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and the Agents, on the other, with
respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Agents, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Agents agree that it would not be just and equitable if
contributions pursuant to this Section 10(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 10(d)
shall be deemed to include, for the purpose of this Section 10(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 10(c) hereof. Notwithstanding the foregoing provisions of this
Section 10(d), no Agent shall be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 10(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, members, partners, employees or
agents of the Agents, will have the same rights to contribution as that party,
and each officer of the Company who signed the Registration Statement will have
the same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 10(d), will notify any
such party or parties from whom contribution may be sought, but the omission to
so notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 10(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 10(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 10(c) hereof.

 



 33 

 

 

11.              Representations and Agreements to Survive Delivery. The
indemnity and contribution agreements contained in Section 10 of this Agreement
and all representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agents, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

12.              Termination.

 

(a)               The Agents shall have the right, by giving notice as
hereinafter specified in Section 13, at any time to terminate this Agreement
and/or any Terms Agreement (including at any time at or prior to the Settlement
Date with respect to the Shares to be sold under such Terms Agreement) if: (i)
any Material Adverse Effect, or any development that has actually occurred and
that would reasonably be expected to result in a Material Adverse Effect, has
occurred that, in the reasonable judgment of the Agents, may materially impair
the ability of the Agents to sell the Shares hereunder or as contemplated in any
Terms Agreement or the Prospectus; (ii) there has occurred any (A) material
adverse change in the financial markets in the United States or the
international financial markets, (B) outbreak of hostilities or escalation
thereof or other calamity or crisis or (C) change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which, in the reasonable judgment of the
Agents, may materially impair the ability of the Agents to sell the Shares
hereunder or as contemplated in any Terms Agreement or the Prospectus; (iii)
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been suspended or
limited (including automatic halt in trading pursuant to market-decline triggers
other than those in which solely program trading is temporarily halted), or
minimum prices for trading have been fixed on the Exchange; (iv) any suspension
of trading of any securities of the Company on any exchange or in the
over-the-counter market shall have occurred and be continuing; (v) a major
disruption of securities settlements or clearance services in the United States
shall have occurred and be continuing; or (vi) a banking moratorium has been
declared by either U.S. Federal or New York authorities. Any such termination
pursuant to this Section 12(a) shall be without liability of any party to any
other party, except that the provisions of Section 7(f) (Expenses), Section 10
(Indemnification), Section 11 (Survival of Representations), Section 12(f),
Section 17 (Applicable Law; Consent to Jurisdiction) and Section 18 (Waiver of
Jury Trial) hereof shall remain in full force and effect notwithstanding such
termination.

 



 34 

 

 

(b)               The Company shall have the right, by giving five (5) days
notice as hereinafter specified in Section 13, to terminate this Agreement or
any Terms Agreement (unless such Terms Agreement provides otherwise) in its sole
discretion at any time after the date of this Agreement or any Terms Agreement.
Any such termination shall be without liability of any party to any other party,
except that the provisions of Section 7(f), Section 10, Section 11, Section
12(f), Section 17 and Section 18 hereof shall remain in full force and effect
notwithstanding such termination.

 

(c)               The Agents shall have the right, by giving five (5) days
notice as hereinafter specified in Section 13, to terminate this Agreement in
its sole discretion at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(f), Section 10, Section 11, Section 12(f),
Section 17 and Section 18 hereof shall remain in full force and effect
notwithstanding such termination.

 

(d)               Unless earlier terminated pursuant to this Section 12, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Shares to or through the Agents on the terms and subject to the conditions set
forth herein and any Terms Agreement; provided that the provisions of Section
7(f), Section 10, Section 11, Section 12(f), Section 17 and Section 18 hereof
shall remain in full force and effect notwithstanding such termination.

 

(e)               This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 12(a), (b), (c), or (d) above or otherwise by
mutual agreement of the Parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(f),
Section 10, Section 11, Section 12(f), Section 17 and Section 18 shall remain in
full force and effect.

 

(f)                Any termination of this Agreement or any Terms Agreement
shall be effective on the date specified in such notice of termination;
provided, however, that such termination shall not be effective until the close
of business on the date of receipt of such notice by the Agents or the Company,
as the case may be. If such termination, other than a termination of any Terms
Agreement pursuant to Section 12(a) above, shall occur prior to the Settlement
Date for any sale of Shares, such termination shall not become effective until
the close of business on such Settlement Date and such Shares shall settle in
accordance with the provisions of this Agreement (it being hereby acknowledged
and agreed that a termination of any Terms Agreement pursuant to Section 12(a)
above shall become effective in accordance with the first sentence of this
Section 12(f) and shall relieve the Parties of their respective obligations
under such Terms Agreement, including, without limitation, with respect to the
settlement of the Shares subject to such Terms Agreement).

 



 35 

 

 

13.          Notices.

 

All notices or other communications required or permitted to be given by any
party to any other party pursuant to the terms of this Agreement or any Terms
Agreement shall be in writing, unless otherwise specified, and if sent to BTIG,
shall be delivered to

 

BTIG, LLC

600 Montgomery Street, 6th Floor

San Francisco, CA 94111

Attention: Equity Capital Markets

Email: BTIGUSATMTrading@btig.com

 

with copies (which shall not constitute notice) to:

 

BTIG, LLC

600 Montgomery Street, 6th Floor

San Francisco, CA 94111

Attention: General Counsel and Chief Compliance Officer

Email: BTIGcompliance@btig.com

legal@btig.com

 

and if to JMP:

 

JMP Securities LLC

600 Montgomery Street, 11th Floor

San Francisco, CA 94111

Attention: Walter Conroy, Chief Legal Officer

Email: wconroy@jmpg.com

 

and if to Ladenburg:

 

Ladenburg Thalmann & Co., Inc.

277 Park Avenue, 26th Floor

New York, NY 10172

Attention: Equity Syndicate Desk (with a copy to the legal department)

Email: skaplan@ladenburg.com

 

and, in each case:

 

Blank Rome LLP

1271 Avenue of the Americas

New York, NY 10020

Attention: Brad L. Shiffman

Email: bshiffman@blankrome.com

  

and if to the Company, shall be delivered to:

 

SuRo Capital Corp.

One Sansome Street, Suite 730
San Francisco, CA 94104

Attention:

 



 36 

 

 

Mark D. Klein

Email: mklein@surocap.com

 

Allison Green

Email: agreen@surocap.com

 

with a copy (which shall not constitute notice) to:

 

Eversheds Sutherland (US) LLP

700 Sixth Street

Washington, DC 20001

Attention: Payam Siadatpour, Esq.

Email: payamsiadatpour@eversheds-sutherland.com

 

Each party may change such address for notices by sending to the other party to
this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party (other than pursuant to auto-reply). Any party
receiving Electronic Notice may request and shall be entitled to receive the
notice on paper, in a nonelectronic form (“Nonelectronic Notice”) which shall be
sent to the requesting party within ten (10) days of receipt of the written
request for Nonelectronic Notice.

 

14.              Successors and Assigns. This Agreement and any Terms Agreement
shall inure to the benefit of and be binding upon the Company and the Agents and
their respective successors and permitted assigns and, as to Sections 5(b) and
10, the other indemnified parties specified therein. References to any of the
Parties contained in this Agreement shall be deemed to include the successors
and permitted assigns of such party. Nothing in this Agreement or any Terms
Agreement, express or implied, is intended to confer upon any other person any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or any Terms Agreement, except as expressly provided in this Agreement
or any Terms Agreement. Neither party may assign its rights or obligations under
this Agreement or any Terms Agreement without the prior written consent of the
other party; provided, however, that an Agent may assign its rights and
obligations hereunder or under any Terms Agreement to such Agent without
obtaining the Company’s consent and an Agent may assign its obligations under a
Terms Agreement to another Agent or an Affiliate of another Agent without
obtaining the Company’s consent.

 



 37 

 

 

15.              Adjustments for Stock Splits. The Parties acknowledge and agree
that all share-related numbers contained in this Agreement and any Terms
Agreement shall be adjusted to take into account any stock split, stock dividend
or similar event effected with respect to the Common Stock.

 

16.              Entire Agreement; Amendment; Severability. This Agreement
(including all schedules and exhibits attached hereto and Placement Notices and
Terms Agreements issued pursuant hereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the Parties with regard to the subject matter hereof.
Neither this Agreement nor any term hereof or any Terms Agreement may be amended
except pursuant to a written instrument executed by the Company and the
Designated Agent. In the event that any one or more of the terms or provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such term or provision and the
remainder of the terms and provisions hereof shall be in accordance with the
intent of the Parties as reflected in this Agreement.

 

17.              GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT
AND ANY TERMS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAWS. SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. THE COMPANY AND THE
AGENTS EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TERMS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

18.              CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR ANY TERMS AGREEMENT OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND ANY TERMS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.

 



 38 

 

 

19.              Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

 

(a)               Each Agent is acting separately and not jointly with the other
Agents and solely as agent in connection with the sale of the Shares in an
Agency Transaction contemplated by this Agreement and the process leading to
such transactions, and no fiduciary or advisory relationship between the Company
or any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and the Agents, on
the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement or any Terms Agreement, irrespective
of whether an Agent has advised or is advising the Company on other matters, and
the Agents have no obligation to the Company with respect to the transactions
contemplated by this Agreement or any Terms Agreement, except the obligations
expressly set forth in this Agreement and any Terms Agreement;

 

(b)               the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;

 

(c)               the Agents have not provided any legal, accounting, regulatory
or tax advice with respect to the transactions contemplated by this Agreement or
any Terms Agreement, and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate;

 

(d)               the Company is aware that the Agents and their respective
Affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company, and the Agents have no
obligation to disclose such interests and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship or otherwise; and

 

(e)               the Company waives, to the fullest extent permitted by law,
any claims it may have against the Agents for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that the Agents shall have no
liability (whether direct or indirect, in contract, tort or otherwise) to the
Company in respect of such a fiduciary duty claim or to any person asserting a
fiduciary duty claim on behalf of or in right of the Company, including
stockholders, partners, employees or creditors of the Company.

 

20.              Effect of Headings; Knowledge of the Company. The section and
Exhibit headings herein are for convenience only and shall not affect the
construction hereof. All references in this Agreement and any Terms Agreement to
the “knowledge of the Company” or the “Company’s knowledge” or similar
qualifiers shall mean the actual knowledge of the directors and officers of the
Company, after due inquiry.

 

21.              Counterparts. This Agreement and any Terms Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
of an executed Agreement or Terms Agreement by one party to the other may be
made by facsimile or electronic transmission.

 

 

[Signature Page Follows]

 

 39 

 

 

 

If the foregoing correctly sets forth the understanding between the Company and
the Agents, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agents.

 

  Very truly yours,               SURO CAPITAL CORP.               By: /s/ Mark
Klein   Name: Mark Klein   Title: Chief Executive Officer         ACCEPTED as of
the date first-above written:         BTIG, LLC             By: /s/ Dennis King
  Name: Dennis King   Title: Managing Director               JMP SECURITIES LLC
              By: /s/ Jorge Solares-Parkhurst   Name: Jorge Solares-Parkhurst  
Title: Managing Director               LADENBURG THALMANN & CO., INC.          
  By: /s/ Steven Kaplan   Name: Steven Kaplan   Title: Head of Capital Markets

 

 

 



 40 

 



 

SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

From: [ ]   Cc: [ ]   To: [ ]   Subject: Placement Notice    

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between SuRo Capital Corp. (the “Company”), and BTIG, LLC, JMP
Securities LLC and Ladenburg Thalmann & Co., Inc. (collectively, the “Agents”)
dated July 29, 2020 (the “Agreement”), I hereby request on behalf of the Company
that [Designated Agent] sell up to [[___] shares] [$[___] worth of shares] of
the Company’s common stock, par value $0.01 per share, subject to the Maximum
Amount (the “Shares”), at market prices not lower than $[____] per share, during
the time period beginning [month, day, time] and ending [month, day, time].

 

[The Company may include such other sales parameters as it deems appropriate,
subject to the terms and conditions of the Agreement.]

 

Terms used herein and not defined herein have the meanings ascribed to them in
the Agreement.

 

SCHEDULE 1

 

 

 

 

SCHEDULE 2

 

COMPENSATION

 

The Designated Agent shall be paid compensation equal to two percent (2.0%) of
the gross proceeds from the sales of Shares pursuant to the terms of this
Agreement.

 

 

 

SCHEDULE 2

 

 

SCHEDULE 3

 

 

 

 

 

SCHEDULE 3

 

SCHEDULE 4

 

SIGNIFICANT SUBSIDIARY

 

SPBRX, INC. (f/k/a GSV Sustainability Partners, Inc.)

 

 

SCHEDULE 4

 

 

Exhibit 7(l)

 

OFFICER’S CERTIFICATE

 

 

Exhibit 7(l)

 

Exhibit 7(m)

 

Form of Opinion of Company Counsel

 

 

 





 